Citation Nr: 0730808	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  07-19 296	)	DATE
	)
	)



THE ISSUE


Whether a March 31, 2000 decision of the Board of Veterans' 
Appeals, which held that the veteran's disability 
compensation was subject to recoupment of a special 
separation bonus award, should be revised or reversed on the 
grounds of clear and unmistakable error (CUE).



REPRESENTATION

Moving party represented by:  Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


FINDINGS OF FACT

1.  On April 2, 2007, the veteran's representative filed a 
motion with the RO alleging CUE in a November 15, 2000 RO 
rating decision that assigned an effective date of February 
15, 2000 for the award of a 100 percent rating for service 
connected depressive disorder.

2.  In June 2007, the Board inadvertently accepted the April 
2, 2007 filing as a motion to revise or reverse a March 31, 
2000 Board decision, which held that the veteran's disability 
compensation was subject to recoupment of a special 
separation bonus award, on the basis of CUE.

3.  By letter dated September 25, 2007, the veteran's 
representative withdrew the CUE motion on the basis that the 
subject matter in dispute did not involve a final Board 
decision.


CONCLUSION OF LAW

The motion seeking the Board's review on the basis of CUE its 
March 31, 2000 decision, which held that the veteran's 
disability compensation was subject to recoupment of a 
special separation bonus award, should be dismissed.  
38 C.F.R. § 20.1404(f) (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On April 2, 2007, the veteran's representative filed a motion 
with the RO alleging CUE in a November 15, 2000 RO rating 
decision that assigned an effective date of February 15, 2000 
for an award of a 100 percent rating for service connected 
depressive disorder.

In June 2007, the Board inadvertently accepted the April 2, 
2007 filing as a motion to revise or reverse a March 31, 2000 
Board decision, which held that the veteran's disability 
compensation was subject to recoupment of a special 
separation bonus award, on the basis of CUE.

By letter dated September 25, 2007, the veteran's 
representative withdrew the CUE motion on the basis that the 
subject matter in dispute did not involve a final Board 
decision.

Board of Veterans' Appeals Rule of Practice 1404(f) at 38 
C.F.R. § 20.1404(f), permits a party to withdraw a motion to 
review a final Board decision to determine whether CUE exists 
in that decision.  Inasmuch as the motion for CUE review in 
this case has now been withdrawn, the motion should be 
dismissed, without prejudice to refiling, as provided by 38 
C.F.R. § 20.1404(f).


ORDER

The motion is dismissed without prejudice to refiling.


                       
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West  2002); Wilson v. 
Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to 
appeal an issue to the Court must first obtain a final BVA 
decision on that issue.")  This dismissal under 38 C.F.R. 
§ 20.1404(f) is not a final decision of the Board.  38 C.F.R. 
§ 20.1409(b) (2007).  This dismissal removes your motion from 
the Board's docket, but you may refile the motion at a later 
date if you wish.


